          Case 1:19-cv-01964-JDB Document 9 Filed 07/02/19 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

  H.U.C.U., et al.,

                 Plaintiffs,

                          v.                        Civil Action No.19-1964 (JDB)
  WILLIAM P. BARR, et al.,

                 Defendants.


                                      STATUS REPORT

       Defendants, by and through undersigned counsel, respectfully provide notice to the Court

that on Tuesday, July 2, 2019, the minor child G.M.C.B. was approved for release. Travel

arrangements have been made to transport the child from El Paso, Texas, today, with arrival

expected in Washington, D.C., at approximately 11:45pm.

Dated: July 2, 2019                         Respectfully submitted,

                                            JESSIE K. LIU, D.C. Bar #472845
                                            United States Attorney

                                            DANIEL F. VAN HORN, D.C. Bar #924092
                                            Chief, Civil Division

                                     By:     /s/ Jason T. Cohen
                                            JASON T. COHEN
                                            ME Bar #004465
                                            Assistant United States Attorney
                                            555 Fourth St., N.W.
                                            Washington, D.C. 20530
                                            Phone: (202) 252-2523
                                            Fax: (202) 252-2599
                                            Email: jason.cohen@usdoj.gov
